DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/831,674, filed on 08/20/2015.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0068793 A1 (Kang).
Kang discloses, referring primarily to figures 1-9, a circuit board comprising: an insulating layer (110); a first metal layer (130, 131) disposed on the insulating layer; and a second metal layer (132) disposed on the first metal layer, wherein the first metal layer includes: an upper surface in contact with the second metal layer, a lower surface facing the insulating layer, and a side surface disposed between the upper surface and the lower surface wherein the side surface of the first metal layer includes: a first side surface connected to the upper surface of the first metal layer and etched inward of the first metal layer; and a second side surface (adjacent step 131) connecting the first side surface and the lower surface of the first metal layer, and wherein at least a part of the first side surface overlaps the second metal layer in a vertical direction [claim 1], wherein a width of the second metal layer is greater than a width of the upper surface of the first metal layer [claim 2], wherein the first metal layer includes copper (Cu) ([0048]), and wherein the second metal layer includes a different metal than the first metal layer ([0048]) [claim 3], wherein a thickness of the first metal layer is greater than a thickness of the second metal layer [claim 4], wherein a width of the lower surface of the first metal layer is greater than the width of the upper surface of the first metal layer [claim 5], comprising: a seed layer (112) disposed between the first metal layer and the insulating layer; wherein an upper surface of the seed layer is in contact with a lower surface of the first metal layer; and wherein a lower surface of the seed layer is in contact with the insulating layer (best seen in figure 7) [claim 8].
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 6, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 6 & 7 state the limitation “wherein a width of the first side surface gradually increases in a vertical direction from the upper surface of the first metal layer toward the lower surface of the first metal layer.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claims 9 & 10 state the limitation “comprising: a protective layer disposed on the insulating layer to cover a surface of the second metal layer.” This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art. Claims 11-20 state the limitation “wherein the side surface of the first metal layer includes a curved portion in which a width in a horizontal direction of the first metal layer is gradually changed in a vertical direction from the upper surface of the first metal layer toward the lower surface of the first metal layer and is spaced apart from the lower surface of the first metal layer.”  This limitation, in conjunction with the other claimed features, was neither found to be disclosed in, nor suggested by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C NORRIS whose telephone number is (571)272-1932. The examiner can normally be reached 7:15-15:15 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY C. NORRIS
Examiner
Art Unit 2847



/JEREMY C NORRIS/           Primary Examiner, Art Unit 2847